ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
	The amendment and remarks filed 17 February 2021 are entered.
	Claims 4-6 and 10-12 have been canceled. Claims 1-3, 7-9, and 13-16 are pending. Claims 1-3, 7, 8, 15, and 16 are withdrawn. Claims 9, 13, and 14 are being examined on the merits.
	The rejection of claims 9, 13, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by ‘429 is withdrawn in light of the amendment filed 17 February 2021.

Election/Restrictions
All withdrawn claims have been canceled prior to rejoinder. The Restriction/Election requirement of 18 September 2018 is maintained in order to preserve Applicant’s rights under 35 U.S.C. 121.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with ANTHONY KING on 5 May 2021.

The application has been amended as follows: 
Cancel claims 1-3.
Claims 4-6 remain canceled as previously presented. 
Cancel claims 7 and 8.
Claim 9 is allowed as previously presented.
Claims 10-12 remain canceled as previously presented.
Claims 13 and 14 are allowed as previously presented.
Cancel claims 15 and 16.

Reasons for Allowance
Claims 9, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is the previously cited Ko application (US 2011/0318429 A1). The ‘429 art teaches the instantly claimed SEQ ID NO:1 (see e.g. claims 7 and 20) and its application to treat invasion and metastasis of cancer (see e.g. claims 12 and 13). The ‘429 art does not teach or claim that treatment is of a subject in need of treatment for oral submucous fibrosis (OSF). The art does not recognize that the cancer as in ‘429 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658